Exhibit 99.1 Inphi Corporation Announces Second Quarter 201 7 Results Reports 39% year over year revenue growth SANTA CLARA, Calif., Aug. 7 , 201 7 – Inphi Corporation (NYSE: IPHI), a leader in high-speed data movement interconnects, today announced financial results for its second quarter ended June 30, 2017. GAAP Results Revenue from continuing operations in the second quarter of 2017 was $84.4 million on a U.S. generally accepted accounting principles (GAAP) basis, up 39% year-over-year, compared with $60.5 million in the second quarter of 2016. This revenue growth reflects an increase in demand for ColorZ inter-data center solutions and coherent DSP products from the ClariPhy acquisition. Gross margin from continuing operations under GAAP in the second quarter of 2017 was 56.7%, compared with 68.2% in the second quarter of 2016. The decrease in gross margin was primarily due to amortization of acquired intangibles, amortization of inventory step up fair value related to the acquisition of ClariPhy and change in the product mix. GAAP loss from continuing operations in the second quarter of 2017 was $7.9 million or (9.4%) of revenue from continuing operations, compared to GAAP income from continuing operations in the second quarter of 2016 of $4.0 million or 6.6% of revenue from continuing operations. GAAP net loss from continuing operations for the second quarter of 2017 was $15.0 million, or ($0.36) per diluted common share, compared with GAAP net income from continuing operations of $0.9 million, or $0.02 per diluted common share in the second quarter of 2016. Inphi reports revenue, gross margin, operating expenses, net income (loss), and earnings per share from continuing operations in accordance with GAAP and on a non-GAAP basis. A reconciliation of the GAAP to non-GAAP revenue, gross margin, operating expenses, net income, earnings per share from continuing operations, as well as a description of the items excluded from the non-GAAP calculations, is included in the financial statements portion of this press release. Non-GAAP Results Gross margin from continuing operations on a non-GAAP basis in the second quarter of 2017 was 70.3%, compared to 73.6% in the second quarter of 2016. The decrease was largely due to change in product mix. Non-GAAP income from continuing operations in the second quarter of 2017 was $17.6 million, or 20.8% of revenue from continuing operations, compared with $14.8 million, or 24.4% of revenue from continuing operations in the second quarter of 2016. Non-GAAP net income from continuing operations in the second quarter of 2017 was $15.6 million, or $0.35 per diluted common share. This compares with non-GAAP net income from continuing operations of $13.8 million, or $0.32 per diluted common share in the second quarter of 2016. "We executed in Q2 according to plan, with ColorZ continuing its ramp, crossing 10,000 cumulative unit shipments with excellent quality in live field operation,” said Ford Tamer, President and CEO of Inphi Corporation. “We need to continue to be patient regarding a full demand resumption in China metro and long haul. Our design win momentum is increasing with customers worldwide, across our 50G PAM4, 100G PAM4, our new metro coherent DSP and our 64 Gigabaud - 16/64QAM capable TiA and driver product lines,” he said. First Half 201 7 Results Revenue from continuing operations in the six months ended June 30, 2017 was $178.0 million, compared with $114.6 million in the six months ended June 30, 2016. GAAP net loss from continuing operations in the six months ended June 30, 2017 was $26.2 million, or ($0.63) per diluted share, on approximately 41.9 million diluted weighted average common shares outstanding. This compares with GAAP net income from continuing operations of $0.9 million, or $0.02 per diluted share, on approximately 43.7 million diluted weighted average common shares outstanding in the six months ended June 30, 2016. Non-GAAP net income from continuing operations in the six months ended June 30, 2017 was $35.2 million, or $0.79 per diluted weighted average common share outstanding, on approximately 44.5 million diluted weighted average common shares outstanding. This compares with non-GAAP net income from continuing operations of $25.1 million in the six months ended June 30, 2016, or $0.57 per diluted weighted average common share outstanding, on approximately 43.7 million diluted weighted average common shares outstanding. Business Outlook The following statements are based on the Company’s current expectations for the third quarter of 2017. These statements are forward-looking and actual results may differ materially. A reconciliation between the GAAP and Non-GAAP outlook is included at the end of this press release. ● Revenue in Q3 2017 is expected to be in a range of $82.4 million to $86.4 million. The midpoint being $84.4 million or flat with Q2 2017. ● GAAP gross margin is expected to be approximately 59.5% to 61.0%. ● Non-GAAP gross margin is expected to be approximately 70.9% to 71.9%. ● Stock-based compensation expense is expected to be in the range of $11.5 million to $12.5 million. ● GAAP results are expected to be a net loss in a range between a net loss of $14.9 million to a net loss of $17.6 million, or ($0.35) – ($0.42) per basic share, based on 42.4 million estimated weighted average basic shares outstanding. ● Non-GAAP net income, excluding stock-based compensation expense, amortization of intangibles and inventory step up fair value related to acquisitions and noncash interest on convertible debt, is expected to be in the range of $14.4 million to $16.1 million, or $0.33-$0.37 per diluted share, based on 44.0 million estimated diluted shares outstanding. Quarterly Conference Call Today Inphi plans to hold a conference call today at 5:00 p.m. Eastern Time / 2:00 p.m. Pacific Time with Ford Tamer, president and chief executive officer, and John Edmunds, chief financial officer, to discuss the second quarter 2017 results. The call can be accessed by dialing 844-459-2451; international callers should dial 765-507-2591, participant passcode: 59302810. Please dial-in ten minutes prior to the scheduled conference call time. A live and archived webcast of the call will be available on Inphi’s website at http://investors.inphi.com for up to 30 days after the call. About Inphi Inphi Corporation is a leader in high-speed data movement. We move big data - fast, throughout the globe, between data centers, and inside data centers. Inphi's expertise in signal integrity results in reliable data delivery, at high speeds, over a variety of distances. As data volumes ramp exponentially due to video streaming, social media, cloud-based services, and wireless infrastructure, the need for speed has never been greater. That's where we come in. Customers rely on Inphi's solutions to develop and build out the Service Provider and Cloud infrastructures, and data centers of tomorrow. To learn more about Inphi, visit www.inphi.com. # # # Cautionary Note Concerning Forward-Looking Statements Statements in the press release and certain matters to be discussed on the second quarter of 2017 conference call regarding Inphi Corporation, which are not historical facts, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements may be identified by terms such as outlook, believe, expect, may, will, provide, continue, could, and should, and the negative of these terms or other similar expressions. These statements include statements relating to: the Company’s business outlook and current expectations for 2017, including with respect to the third quarter of 2017, revenue, gross margin, stock-based compensation expense, operating performance, net income or loss, and earnings per share; the Company’s expectations regarding growth opportunities in 2017 and 2018, including in the long haul, metro and inter- and intra-data center markets; the Company’s plans regarding ColorZ; the impact of inventory accumulation and recovery of the metro and long haul markets in China and their effects on revenue; “increase in momentum” or acceleration of design win activity; and benefits of using non-GAAP financial measures. These statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual results could differ materially from those anticipated as a result of various factors, including: the Company’s ability to sustain profitable operations due to its history of losses and accumulated deficit; dependence on a limited number of customers for a substantial portion of revenue and lack of long-term purchase commitments from our customers; product defects; risk related to intellectual property matters, lengthy sales cycle and competitive selection process; lengthy and expensive qualification processes; ability to develop new or enhanced products in a timely manner; development of the markets that the Company targets; market demand for the Company’s products; reliance on third parties to manufacture, assemble and test products; ability to compete; and other risks inherent in fabless semiconductor businesses. In addition, actual results could differ materially due to changes in tax rates or tax benefits available, changes in government regulation, changes in claims that may or may not be asserted, as well as changes in pending litigation. For a discussion of these and other related risks, please refer to Inphi Corporation’s recent SEC filings, including its Annual Report on Form 10-K for the year ended December 31, 2016, which are available on the SEC’s website at www.sec.gov. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof. Inphi Corporation undertakes no obligation to update forward-looking statements for any reason, except as required by law, even as new information becomes available or other events occur in the future. Inphi, the Inphi logo and Think fast are registered trademarks of Inphi Corporation. All other trademarks used herein are the property of their respective owners. Corporate Contact: Kim Markle Inphi 408-217-7329 kmarkle@inphi.com Investor Contact: Deborah Stapleton 650-815-1239 deb@stapleton.com INPHI CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands of dollars, except share and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ 84,423 $ 60,524 $ 178,007 $ 114,615 Cost of revenue 36,588 19,275 76,659 36,396 Gross margin 47,835 41,249 101,348 78,219 Operating expenses: Research and development 39,437 27,321 79,725 51,308 Sales and marketing 10,539 5,809 21,480 11,594 General and administrative 5,798 4,120 12,593 9,077 Total operating expenses 55,774 37,250 113,798 71,979 Income (loss) from continuing operations ) 3,999 ) 6,240 Interest expense, net of other income ) Income (loss) from continuing operations before income taxes ) 1,246 ) 824 Provision (benefit) for income taxes 371 303 823 ) Net income (loss) from continuing operations ) 943 ) 853 Net loss from discontinued operations, net of tax - ) - ) Net income (loss) $ ) $ 531 $ ) $ 751 Earnings per share: Basic Net income (loss) from continuing operations $ ) $ 0.02 $ ) $ 0.02 Net loss from discontinued operations - ) - - $ ) $ 0.01 $ ) $ 0.02 Diluted Net income (loss) from continuing operations $ ) $ 0.02 $ ) $ 0.02 Net loss from discontinued operations - ) - - $ ) $ 0.01 $ ) $ 0.02 Weighted-average shares used in computing earnings per share: Basic 42,137,084 40,412,319 41,855,510 40,085,260 Diluted 42,137,084 43,838,488 41,855,510 43,680,317 The following table presents details of stock-based compensation expense included in each functional line item in the consolidated statements of operations above: Three Months Ended June 30, Six Months Ended June 30, (in thousands of dollars) (Unaudited) Cost of revenue $ 537 $ 426 $ 1,098 $ 761 Research and development 7,274 4,684 13,189 8,398 Sales and marketing 2,119 952 3,801 1,728 General and administrative 1,315 662 2,387 1,835 Discontinued operations - 1,056 - 2,010 $ 11,245 $ 7,780 $ 20,475 $ 14,732 INPHI CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands of dollars) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ 162,290 $ 144,867 Short-term investments in marketable securities 218,636 249,476 Accounts receivable, net 63,253 49,999 Inventories 34,456 32,039 Prepaid expenses and other current assets 24,076 23,139 Total current assets 502,711 499,520 Property and equipment, net 55,356 44,471 Goodwill 104,441 105,077 Identifiable intangible assets 300,588 327,063 Other noncurrent assets 11,868 14,464 Total assets $ 974,964 $ 990,595 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 21,014 $ 14,039 Accrued expenses and other current liabilities 43,021 48,601 Deferred revenue 5,776 3,630 Total current liabilities 69,811 66,270 Convertible debt 408,825 396,857 Other liabilities 55,678 64,944 Total liabilities 534,314 528,071 Stockholders’ equity: Common stock 42 41 Additional paid-in capital 465,286 459,928 Retained earnings (accumulated deficit) ) 1,976 Accumulated other comprehensive income 803 579 Total stockholders’ equity 440,650 462,524 Total liabilities and stockholders’ equity $ 974,964 $ 990,595 (1) The accumulated deficit in 2017 includes the cumulative effect of accounting change of $1,217. INPHI CORPORATION RECONCILIATION OF GAAP NET INCOME TO NON-GAAP NET INCOME (in thousands of dollars, except share and per share amounts) To supplement the financial data presented on a GAAP basis, the Company discloses certain non-GAAP financial measures, which exclude stock-based compensation, legal, transition costs and other expenses, purchase price fair value adjustments related to acquisitions, non-cash interest expense related to convertible debt, indirect expenses associated with discontinued operations and deferred tax asset valuation allowance. These non-GAAP financial measures are not in accordance with GAAP. These results should only be used to evaluate the Company’s results of operations in conjunction with the corresponding GAAP measures. The Company believes that its non-GAAP financial information provides useful information to management and investors regarding financial and business trends relating to its financial condition and results of operations because it excludes charges or benefits that management considers to be outside of the Company’s core operating results. The Company believes that the non-GAAP measures of gross margin, income from operations, net income and earnings per share, in combination with the Company’s financial results calculated in accordance with GAAP, provide investors with additional perspective and a more meaningful understanding of the Company’s ongoing operating performance. In addition, the Company’s management uses these non-GAAP measures to review and assess the financial performance of the Company, to determine executive officer incentive compensation and to plan and forecast performance in future periods. The Company’s non-GAAP measurements are not prepared in accordance with GAAP, and are not an alternative to GAAP financial information, and may be calculated differently than non-GAAP financial information disclosed by other companies. RECONCILIATION OF GAAP NET INCOME TO NON-GAAP NET INCOME (in thousands of dollars, except share and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, GAAP gross margin to Non-GAAP gross margin GAAP gross margin $ 47,835 $ 41,249 $ 101,348 $ 78,219 Adjustments to GAAP gross margin: Stock-based compensation 537 (a) 426 (a) 1,098 (a) 761 (a) Acquisition related expenses 44 (b) - 103 (b) 47 (b) Amortization of inventory step-up 3,693 (c) - 9,010 (c) 241 (c) Amortization of intangibles 7,250 (d) 2,875 (d) 14,500 (d) 5,750 (d) Depreciation on step-up values of fixed assets 15 (e) 24 (e) 31 (e) 46 (e) Non-GAAP gross margin $ 59,374 $ 44,574 $ 126,090 $ 85,064 GAAP operating expenses to Non-GAAP operating expenses GAAP research and development $ 39,437 $ 27,321 $ 79,725 $ 51,308 Adjustments to GAAP research and development: Stock-based compensation ) (a) ) (a) ) (a) ) (a) Acquisition related expenses ) (b) - ) (b) ) (b) Depreciation on step-up values of fixed assets ) (e) ) (e) ) (e) ) (e) Indirect expenses associated with discontinued operations - ) (f) - ) (f) Non-GAAP research and development $ 31,595 $ 21,755 $ 65,144 $ 40,788 GAAP sales and marketing $ 10,539 $ 5,809 $ 21,480 $ 11,594 Adjustments to GAAP sales and marketing: Stock-based compensation ) (a) ) (a) ) (a) ) (a) Acquisition related expenses ) (b) - ) (b) ) (b) Amortization of intangibles ) (d) ) (d) ) (d) ) (d) Depreciation on step-up values of fixed assets ) (e) ) (e) ) (e) ) (e) Non-GAAP sales and marketing $ 5,783 $ 4,631 $ 12,347 $ 9,222 GAAP general and administrative $ 5,798 $ 4,120 $ 12,593 $ 9,077 Adjustments to GAAP general and administrative: Stock-based compensation ) (a) ) (a) ) (a) ) (a) Acquisition related expenses ) (b) - ) (b) ) (b) Amortization of intangibles ) (d) ) (d) ) (d) ) (d) Depreciation on step-up values of fixed assets 62 (e) (5 ) (e) 131 (e) (7 ) (e) Non-GAAP general and administrative $ 4,400 $ 3,407 $ 9,355 $ 7,106 Non-GAAP total operating expenses $ 41,778 $ 29,793 $ 86,846 $ 57,116 Non-GAAP income from operations $ 17,596 $ 14,781 $ 39,244 $ 27,948 GAAP net income (loss) to Non-GAAP net income GAAP net income (loss) from continuing operations $ ) $ 943 $ ) $ 853 Adjusting items to GAAP net income (loss): Operating expenses related to stock-based compensation expense 11,245 (a) 6,724 (a) 20,475 (a) 12,722 (a) Acquisition related expenses 670 (b) - 2,355 (b) 645 (b) Amortization of inventory fair value step-up 3,693 (c) - 9,010 (c) 241 (c) Amortization of intangibles related to purchase price 9,797 (d) 3,125 (d) 19,594 (d) 6,250 (d) Depreciation on step-up values of fixed assets 130 (e) 117 (e) 260 (e) 218 (e) Indirect expenses associated with discontinued operations - 816 (f) - 1,632 (f) Loss on retirement of certain property and equipment from ClariPhy acquisition 33 (g) - 77 (g) - Accretion and amortization expense on convertible debt 6,073 (h) 2,628 (h) 11,968 (h) 5,006 (h) Valuation allowance and tax effect of the adjustments above from GAAP to non-GAAP ) (i) ) (i) ) (i) ) (i) Non-GAAP net income $ 15,631 $ 13,814 $ 35,179 $ 25,105 Shares used in computing non-GAAP basic earnings per share 42,137,084 40,412,319 41,855,510 40,085,260 Shares used in computing non-GAAP diluted earnings per share before offsetting shares from call option 44,051,591 43,838,488 44,870,267 43,680,317 Offsetting shares from call option 3,145 - 402,583 - Shares used in computing non-GAAP diluted earnings per share 44,048,446 43,838,488 44,467,684 43,680,317 Non-GAAP earnings per share: Basic $ 0.37 $ 0.34 $ 0.84 $ 0.63 Diluted $ 0.35 $ 0.32 $ 0.79 $ 0.57 GAAP gross margin as a % of revenue % Stock-based compensation % Amortization of inventory fair value step-up and intangibles % Non-GAAP gross margin as a % of revenue % (a) Reflects the stock-based compensation expense recorded relating to stock based awards. The Company excludes this item when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (b) Reflects the legal, transition costs and other expenses related to acquisitions. The transition costs also include short-term cash retention bonus payments to Cortina and ClariPhy employees that were part of the purchase agreement when the Company acquired Cortina and ClariPhy. The Company excludes this item when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (c) Reflects the cost of goods sold fair value amortization of inventory step-up related to acquisitions. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (d) Reflects the fair value amortization of intangibles related to acquisitions. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (e) Reflects the fair value depreciation of fixed assets related to acquisitions. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (f) Reflects indirect expenses which includes engineering software tools and lease expenses associated with discontinued operations. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its continuing operating performance. (g) Reflects the loss on disposal of certain property and equipment from the ClariPhy acquisition. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (h) Reflects the accretion and amortization expense on convertible debt. The Company excludes these items when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. (i) Reflects the change in valuation allowance and delta in interim period tax allocation from GAAP to non-GAAP related to non-GAAP adjustments. The Company excludes this item when it evaluates the continuing operational performance of the Company as management believes this GAAP measure is not indicative of its core operating performance. INPHI CORPORATION RECONCILIATION OF GAAP TO NON-GAAP MEASURES -THIRD QUARTER 2017 GUIDANCE (in thousands of dollars, except share and per share amounts) (Unaudited) Three Months Ending September 30, 2017 High Low Estimated GAAP net loss $ ) $ ) Adjusting items to estimated GAAP net loss: Operating expenses related to stock-based compensation expense 11,500 12,500 Amortization of intangibles and fair value step up on acquired inventories 11,390 11,390 Other acquisition and transition related expenses 660 660 Amortization of convertible debt interest cost 6,100 6,100 Tax effect of GAAP to non-GAAP adjustments 1,360 1,360 Estimated non-GAAP net income $ 16,110 $ 14,410 Shares used in computing estimated non-GAAP diluted earnings per share 44,049,000 44,049,000 Estimated non-GAAP diluted earnings per share $ 0.37 $ 0.33 Revenue $ 86,400 $ 82,400 GAAP gross margin $ 52,740 $ 49,040 as a % of revenue % % Adjusting items to estimated GAAP gross margin: Stock-based compensation 600 600 Inventory step up, fixed assets depreciation step up and acquistion related expenses 1,520 1,520 Amortization of intangibles 7,250 7,250 Estimated non-GAAP gross margin $ 62,110 $ 58,410 as a % of revenue % %
